89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jesus MONTALVO-RODRIGUEZ, Appellant.
No. 95-4209.
United States Court of Appeals, Eighth Circuit.
Submitted June 12, 1996.Filed June 21, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jesus Montalvo-Rodriguez appeals the 151-month sentence imposed by the district court after Montalvo-Rodriguez pleaded guilty to conspiring to distribute cocaine base and cocaine powder.   The Government did not file a substantial assistance motion, and Montalvo-Rodriguez failed to make a substantial threshold showing the Government improperly withheld the motion.   On appeal, counsel filed a brief under Anders v. California, 386 U.S. 738 (1967).   In the Anders brief, counsel suggests the district court improperly failed to depart downward below the applicable sentencing range and the mandatory statutory minimum.   Montalvo-Rodriguez's argument is foreclosed by our holding in United States v. Kelly, 18 F.3d 612, 617-18 (8th Cir.1994).   Having carefully reviewed the record for any other nonfrivolous issues, we find none.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).   We thus affirm the district court.